DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 18-21 are pending, of which Claims 19 and 20 are withdrawn from consideration as directed to a non-elected invention.  Claims 1-15, 18 and 21 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “image signal emitter” (as part of the processor device) in Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 18 and 21
Claim 1 was amended to include the limitation “a controller, coupled to the power supply and the first optical emitter/receiver, configured to transmit a first control signal for controlling the imaging operation of the endoscope from the first optical emitter/receiver to the second optical emitter/receiver and to transmit a second control signal to the power supply controller of the power supply for the controlling the power.” There is insufficient antecedent basis for “the second optical emitter/receiver” in this limitation of the claim as “the second optical emitter/receiver” was initially introduced later in the Claim as part of the endoscope.
Claim 2 recites “an endoscope” whereby the endoscope was already properly introduced in Claim 1.  Accordingly, “the endoscope” should be amended to recite “the endoscope” in Claim 1.  Otherwise, Applicant may elect to remove “for an endoscope” from the phrase “in the processor device for an endoscope.”  The same rejection and suggestion to overcome the rejection applies to Claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami (US PG PUB 2016/0029874; hereinafter “Usami”) in view of Hori (US PG PUB 2014/0285026; hereinafter “Hori”) and further in view of Tosetti (US PG PUB 2013/0022359; hereinafter “Tosetti”).
As to Claim 1, Usami discloses an endoscope system (e.g., Fig. 1) comprising:
a processor device (e.g., 3, Fig. 1, 2, paragraph [0016]), comprising: 
a first optical emitter/receiver (e.g., 300, Fig. 2, paragraph [0035]) that performs optical communication with the endoscope (e.g., 2, Fig. 1, paragraph [0016]); and 
a switch (e.g., circuitry of controller 309, Fig. 2, paragraph [0050]) that receives an external trigger (e.g., signal) caused by a source (e.g., 244e, Fig. 2, paragraph [0021]) that is external to the processor device (e.g., paragraph [0065]);
a controller (e.g., 309, Fig. 2, paragraph [0050]), coupled to the first optical emitter/receiver, configured to transmit a first control signal (e.g., setting data, paragraph [0025]) for controlling the imaging operation of the endoscope from the first optical emitter/receiver to the second optical emitter/receiver (paragraph [0063]); and
the endoscope (e.g., 2, Fig. 1) connected to the processor device (e.g., 3, Fig. 1), comprising: a second optical emitter/receiver (e.g., 273, Fig. 2, paragraph [0031]), 
wherein the first optical emitter/receiver starts optical communication with the second optical emitter/receiver provided in the endoscope, in the case where power supply is started (e.g., paragraph [0063]),
Usami is silent regarding power supply to the endoscope such that Usami does not specifically disclose a power supply including a power transmitting coil that supplies power to an endoscope in a contactless manner and a power supply controller that controls the power supply, wherein the power supply controller is electrically connected to the power transmitting coil, wherein the power reception information corresponds to an excess or deficiency in an amount of received power of the endoscope, and wherein the power supply controller controls the power supply on the basis of the power reception information received by the first optical emitter/receiver, and adjusts the power to be transmitted from the power supply.  It follows Usami does not disclose the remaining limitations regarding power supply.  However, supplying power using an electromagnetic resonance method was well known in the art.
For example, Hori is directed to a wireless power supply which uses an electromagnetic resonance method to efficiently provide adjustable power to a receiving source in a contactless manner (paragraph [0016]).  Hori teaches a power supply (e.g., DR ) including a power transmitting coil (e.g., L1, Fig. 1) that supplies power in a contactless manner and a power supply controller (e.g., FM, Fig. 1) that controls the power supply (e.g., paragraph [0034], [0042]),
wherein the power supply controller is electrically connected to the power transmitting coil (e.g., Fig. 1), 
wherein the power reception information (e.g., value of the current detected by “DC”) corresponds to an excess or deficiency in an amount of received power of the endoscope (e.g., paragraph [0030] – [0032]), and 
(e.g., paragraph [0030] – [0034]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the power supply of Hori to the processor device of the endoscope of Usami for the advantage of adjusting a power supply and increasing the power transmission efficiency (paragraph [0026] of Hori).
Usami does not specifically disclose the controller transmits a second control signal to the power supply controller of the power supply for the controlling the power, as required by Claim1; however, paragraph [00068] of Usami discloses while the examples provide for image information to be transmitted as an optical signal, a converter to convert a different electric signal such as setting data and a timing signal into an optical signal and a wavelength multiplex unit to multiplex the optical signal, which is converted by the converter, with a wavelength of the optical signal of image information may be provided and transmission and reception may be performed through one transmission line (optical fiber).
Hori further teaches message decoder MR which is transmitted to the power supply controller of the power supply for the controlling the power (e.g., paragraph [0021] and [0022]).
It would have been prima facie obvious to one having ordinary skill in the art to configure the controller of Usami, as modified by Hori to include the wireless power supply, to be coupled to the power supply so the controller can transmit the MR signal as a second control signal to the power supply controller of the power supply for the (paragraph [0026] of Hori).
Usami, modified by Hori to include the power supply, results in the power supply controller being connected to the switch by virtue of the controller 309 in Usami since controller 309 is Usami is responsible for controlling the operations of the processor and managing the signals such as the power adjustment information used by Hori to control the power.  The Usami-Hori combination discloses wherein the power supply controller initiates a power up of the endoscope by supplying power from the power supply to the endoscope in response to the external trigger received by the switch (e.g., paragraph [0065]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the power supply of Hori to the processor device of the endoscope of Usami for the advantage of adjusting a power supply and increasing the power transmission efficiency (paragraph [0026] of Hori).
As noted above, paragraph [00068] of Usami discloses that a converter could be used to also convert electric signal other than the image information, into optical signals.  In view of the modification to provide the power supply of Hori to the processor device of the endoscope of Usami and as required by the remainder of the claim, the design would result in electrically connecting the first optical emitter/receiver to the power supply and configuring the first optical emitter/receiver such that it receives power reception information from the second optical emitter/receiver through optical communication since the signals need to be appropriately transmitted and processed and to do so in the optical domain as discussed in paragraph [0068] of Usami.
prima facie obvious to one having ordinary skill in the art to electrically connect the first optical emitter/receiver to the power supply and to configure the first optical emitter/receiver such that it receives power reception information from the second optical emitter/receiver through optical communication for the advantage of providing flexibility in the data rates, reduction of chip real estate, supporting higher speed data connections, and improved signal integrity, (paragraph [0031] of Tosetti, whereby Tosetti is used for the rejection solely to provide additional and specific for motivation to combine Usami and Hori and for the design choices as provided in the rejection, above).
As to Claim 2, Usami and Hori disclose the endoscope system according to Claim 1, as discussed above.
Usami further discloses wherein the switch includes a light guide detection switch (e.g., circuitry of 309) that detects whether or not the endoscope has been mounted on the processor device for an endoscope (e.g., paragraph [0029], [0059] – [0060], [0065]), and receives a signal (discrimination signal, paragraph [0065]) when the mounting of the endoscope has been detected as the external trigger in the case where the light guide detection switch detects the mounting of the endoscope (e.g., paragraph [0059] – [0060]).
As to Claim 3, Usami and Hori disclose the endoscope system according to Claim 1, as discussed above.
Usami further discloses wherein the switch includes a test start switch (e.g., circuitry of 309) that provides an instruction for the start of endoscopy (e.g., paragraph [0058], [0059], Fig. 3), and receives a manual operation signal of the test (e.g., paragraph [0028]).
As to Claim 4, Usami and Hori disclose the endoscope system according to Claim 1, as discussed above.
Hori is relied upon for teaching the power supply and Hori further teaches wherein the power supply supplies power to the endoscope in a contactless manner using an electromagnetic resonance method (e.g., paragraph [0016]), and wherein the power supply controller controls the frequency of an electric current made to flow to the power transmitting coil of the power supply (e.g., paragraph [0012], [0037]), on the basis of the power reception information received by the first optical emitter/receiver (as set forth in the rejection above and paragraph [0022] of Hori), and adjusts the power to be transmitted from the power supply (e.g., paragraph [0030] – [0034]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the power supply of Hori to the processor device of the endoscope of Usami for the advantage of adjusting a power supply and increasing the power transmission efficiency (paragraph [0026] of Hori).
As to Claim 5, Usami and Hori disclose the endoscope system according to Claim 2, as discussed above.
Hori is relied upon for teaching the power supply and Hori further teaches wherein the power supply supplies power to the endoscope in a contactless manner using an electromagnetic resonance method (e.g., paragraph [0016]), and wherein the power supply controller controls the frequency of an electric current made to flow to the power transmitting coil of the power supply (e.g., paragraph [0012], [0037]), on the (as set forth in the rejection above and paragraph [0022] of Hori), and adjusts the power to be transmitted from the power supply (e.g., paragraph [0030] – [0034]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the power supply of Hori to the processor device of the endoscope of Usami for the advantage of adjusting a power supply and increasing the power transmission efficiency (paragraph [0026] of Hori).
As to Claim 6, Usami and Hori disclose the endoscope system according to Claim 3, as discussed above.
Hori is relied upon for teaching the power supply and Hori further teaches wherein the power supply supplies power to the endoscope in a contactless manner using an electromagnetic resonance method (e.g., paragraph [0016]), and wherein the power supply controller controls the frequency of an electric current made to flow to the power transmitting coil of the power supply (e.g., paragraph [0012], [0037]), on the basis of the power reception information received by the first optical emitter/receiver (as set forth in the rejection above and paragraph [0022] of Hori), and adjusts the power to be transmitted from the power supply (e.g., paragraph [0030] – [0034]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the power supply of Hori to the processor device of the endoscope of Usami for the advantage of adjusting a power supply and increasing the power transmission efficiency (paragraph [0026] of Hori).
As to Claim 7, Usami and Hori disclose the endoscope system according to Claim 4, as discussed above.
Hori is relied upon for teaching the power supply and Hori further teaches wherein the power reception information is voltage information indicating a direct current voltage corresponding to a load state of the endoscope (e.g., paragraph [0029] – [0031]), and wherein the power supply controller controls the frequency of the electric current made to flow to the power transmitting coil such that the electric current moves in a direction approaching a resonant frequency at which the power supply and a power receiver of the endoscope magnetically resonate with each other (e.g., paragraph [0026], [0031]), in the case where the voltage information received by the first optical emitter/receiver is lower than a first threshold value (e.g., paragraph [0037], [0039], Fig. 2), and controls the frequency of the electric current made to flow to the power transmitting coil such that electric current moves in a direction away from the resonant frequency, in the case where the voltage information received by the first optical emitter/receiver is higher than a second threshold value (e.g., paragraph [0044], Fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art to provide the power supply of Hori to the processor device of the endoscope of Usami for the advantage of adjusting a power supply and increasing the power transmission efficiency (paragraph [0026] of Hori).
As to Claim 8, Usami and Hori disclose the endoscope system according to Claim 5, as discussed above.
Hori is relied upon for teaching the power supply and Hori further teaches wherein the power reception information is voltage information indicating a direct current voltage corresponding to a load state of the endoscope (e.g., paragraph [0029] – [0031]), and wherein the power supply controller controls the frequency of the electric current made to flow to the power transmitting coil such that the electric current moves in a direction approaching a resonant frequency at which the power supply and a power receiver of the endoscope magnetically resonate with each other (e.g., paragraph [0026], [0031]), in the case where the voltage information received by the first optical emitter/receiver is lower than a first threshold value (e.g., paragraph [0037], [0039], Fig. 2), and controls the frequency of the electric current made to flow to the power transmitting coil such that electric current moves in a direction away from the resonant frequency, in the case where the voltage information received by the first optical emitter/receiver is higher than a second threshold value (e.g., paragraph [0044], Fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art to provide the power supply of Hori to the processor device of the endoscope of Usami for the advantage of adjusting a power supply and increasing the power transmission efficiency (paragraph [0026] of Hori).
As to Claim 9, Usami and Hori disclose the endoscope system according to Claim 6, as discussed above.
Hori is relied upon for teaching the power supply and Hori further teaches wherein the power reception information is voltage information indicating a direct current voltage corresponding to a load state of the endoscope (e.g., paragraph [0029] – [0031]), and wherein the power supply controller controls the frequency of the electric current made to flow to the power transmitting coil such that the electric current moves in a direction approaching a resonant frequency at which the power supply and a power (e.g., paragraph [0026], [0031]), in the case where the voltage information received by the first optical emitter/receiver is lower than a first threshold value (e.g., paragraph [0037], [0039], Fig. 2), and controls the frequency of the electric current made to flow to the power transmitting coil such that electric current moves in a direction away from the resonant frequency, in the case where the voltage information received by the first optical emitter/receiver is higher than a second threshold value (e.g., paragraph [0044], Fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art to provide the power supply of Hori to the processor device of the endoscope of Usami for the advantage of adjusting a power supply and increasing the power transmission efficiency (paragraph [0026] of Hori).
As to Claim 13, Usami and Hori disclose the endoscope system according to Claim 1, as discussed above.
Usami further discloses wherein the processor device further comprises: an image signal receiver that receives an image signal, which has been captured by the endoscope, in a contactless manner from an image signal emitter provided in the endoscope (e.g., 301, paragraph [0036]);
an image processing circuit that performs image processing on the image signal received by the image signal receiver (e.g., 302a, paragraph [0038]); and 
an output circuit that outputs the image signal, which has been subjected to image processing by the image processing circuit, to a display (e.g., 302f, paragraph [0043]).
As to Claim 14, Usami and Hori disclose the endoscope system according to Claim 2, as discussed above.
Usami further discloses wherein the processor device further comprises: an image signal receiver that receives an image signal, which has been captured by the endoscope, in a contactless manner from an image signal emitter provided in the endoscope (e.g., 301, paragraph [0036]);
an image processing circuit that performs image processing on the image signal received by the image signal receiver (e.g., 302a, paragraph [0038]); and 
an output circuit that outputs the image signal, which has been subjected to image processing by the image processing circuit, to a display (e.g., 302f, paragraph [0043]).
As to Claim 15, Usami and Hori disclose the endoscope system according to Claim 1, as discussed above.
Usami further discloses wherein the processor device further comprises: a light source (e.g., 4, Fig. 1, paragraph [0045]) that supplies light for illumination to a light guide of the endoscope via a connector on which the endoscope is mounted.
As to Claim 18, Usami and Hori disclose the endoscope system according to Claim 1, as discussed above.
Usami further discloses wherein the processor device further comprises an image signal emitter that transmits an image signal (e.g., 302g, Fig. 2), which has been captured by the endoscope, in a contactless manner to the image signal receiver provided in the processor device for an endoscope (e.g., paragraph [0038]).
As to Claim 21, Usami and Hori disclose the endoscope system according to Claim 1, as discussed above.
Hori is relied upon for teaching the power supply and Hori further teaches wherein the power supply controller starts to supply power from the power supply to the endoscope by raising a frequency of an electric current made to flow to the power transmitting coil of the power supply from an initial frequency to a resonant frequency (e.g., paragraph [0048] – [0049]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the power supply of Hori to the processor device of the endoscope of Usami for the advantage of adjusting a power supply and increasing the power transmission efficiency (paragraph [0026] of Hori).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 20150263531 disclosing a contactless power supply as claimed
US PG PUB 20130176653 disclosing a contactless power supply as claimed
US PG PUB 20130176653 disclosing a contactless power supply as claimed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Alexandra Newton, can be reached on 571-272-4963.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carry can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795